DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In an after final amendment under AFCP 2.0 (which is hereby entered), Claims 1, 2, 4-13, 18, 21 and 22 are pending. Claims 1, 10,  and 22 are currently amended. Claims 3, 14-17 and 19-20 are canceled. It appears that no new matter has been entered.  The amendments to the claims have adopted the previously indicated allowable subject matter, and accordingly the rejections to Claim(s) 1, 2, 4, 6-9 under 35 U.S.C. 103 as being unpatentable over Johnston (US 8142137) (with reference to exemplary teaching Coons (US 2005/0135923) for use of the semi-spherical datum); Claim 1, 2, 4, 9 (in the alternative) under 35 U.S.C. 103 as being unpatentable over Johnston (with exemplary Coons) as applied to claims 1, 14 above, and further in view of Mercier (US 9687926); Claim 5 and 10 - 13, 18 and 21 under 35 U.S.C. 103 as being unpatentable over Johnston (with exemplary Coons) as applied to claim 1 above, and further in view of Mercier;  are withdrawn. 
 
Allowable Subject Matter
	Claims 1, 2, 4-13, 18, 21 and 22 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the tube has a forward wall, an aft wall, and lateral side walls, the first and second datum features are on the aft wall, the forward wall is curved, and the aft wall is planar…” in combination with the other limitations set forth in the independent claims. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753